DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks filed on 11/16/2021. Claims 1, 9, and 17 have been amended. No claims have been cancelled and added. Accordingly, claims 1-20 are now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singhai et al US 2018/0300709 A1 (hence Singhai) in view of Balva US 2021/0142248 A1 (hence Balva).
In re claims 1, 9, and 17, Singhai discloses aggregating resource provider content and presenting that content via a client device to a client (Abstract) and teaches the following:
Analyzing a second set of data by the one or more processors to determine a supply of vehicles in a transportation system (Paragraph 0019); generating by the one or more processors, a transportation offer based on the predicted transportation demands of the passenger and the supply of vehicles (Paragraph 0019 and Fig.5); transmitting the transportation offer to the passenger and the transportation system (Paragraph 0020); upon receiving an acceptance of the odder by the passenger, creating a transportation arrangement between the passenger and the transportation system (Paragraph 0020)
However, Singhai discloses a user submits a request for a particular product that the user would like to obtain (Paragraph 0046) but doesn’t explicitly teach the following:
analyzing a first set of data by one or more processors to predict transportation demands of a passenger
wherein the generating and transmitting of the transportation offer are executed without a passenger request for transportation
 Nevertheless, Balva discloses selecting vehicles and optimizing routes for a combination of passenger transportation requests and cargo delivery requests (Abstract) and teaches the following:
analyzing a first set of data by one or more processors to predict transportation demands of a passenger (Paragraphs 0021 and 0049)
wherein the generating and transmitting of the transportation offer are executed without a passenger request for transportation (Paragraph 0021, Fig.5 and Paragraph 0049, and Fig.6 and Paragraph 0058)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Singhai reference with the machine learning algorithm or artificial intelligence system can select the appropriate locations based on relevant information of a user, as taught by Balva, in order to provide a system that can be trained using historical ride data, and can learn and improve over time using more recent ride and rider data (Balva, Paragraph 0021).
In re claims 2, 10, and 18, Balva teaches the following:
Wherein the first set f data includes at least one of a current location of the passenger, historic transportation data of the passenger, a future schedule of the passenger, a time zone associated with the current location of the passenger (Paragraphs 0021 and 0049)
In re claims 3, 11, and 19, Balva teaches the following:
Wherein the historic transportation data of the passenger includes data on past trips, each past trip including at least an origin location, an origin departure time, a destination location, and a destination arrival time (Paragraphs 0016, 0021, 0023, 0026, and 0049)
In re claims 4 and 12, Singhai teaches the following:
Wherein the second set of data includes information regarding current locations of a plurality of vehicles in the transportation system (Paragraph 0091 “availability of drivers”)
In re claims 5, 13, and 20, Balva teaches the following:
wherein the vehicles are automated driverless vehicles (Paragraph 0020)
In re claims 6 and 14, Singhai teaches the following:
wherein creating the transportation arrangement between the passenger and the transportation system requires acceptance of the offer by the passenger and by the transportation system (Paragraph 0093)
In re claims 8 and 16, Balva teaches the following:
wherein analyzing the first set of data and the second set of data is performed using an artificial intelligence system (Paragraphs 0021, 0026, 0047)

Response to Arguments
Applicant's arguments filed on 11/16/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to claims 1, 9, and 17 that neither Singhai nor Balva teaches wherein the generating and transmitting of the transportation offer are executed without a passenger request for transportation, the examiner respectfully disagrees with that statement. As recited above, Singhai discloses receiving a transportation offer based on a user request. The examiner introduces Balva because it shows two embodiments that would yield the same result. The first embodiment requires a user entering the request, (Paragraph 0021 “a given user can enter an origination location 112 and a destination location 114, either manually or from a set of suggested locations 116, among other such options, such as by selecting from a map 118 or other interface element”) which is similar to Singhai. The .

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAMI KHATIB/Primary Examiner, Art Unit 3669